EXHIBIT 10.2


 
THE BUREAU OF NATIONAL AFFAIRS, INC.
2011 RETENTION PROGRAM


1.  Purpose.  The Program has been established by the Company for the purpose of
compensating employees of the Company for their services and loyalty to the
Company and to encourage them to remain in the employ of the Company and to use
their best efforts to ensure the increased performance results of the Company.
 
2.  Definitions.  For purposes of the Program:
 
(a)     “Affiliate” with respect to the Company shall have the meaning set forth
in Rule 12b-2 under the Securities Exchange Act of 1934, as amended.
 
(b)     “Base Salary” shall mean the annualized base salary payable to a
Participant in respect of services to the Company and its Affiliates determined
as of the date he or she is first designated a Participant in the Program.
 
(c)  “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended.
 
(d)  “Board” shall mean the Board of Directors of the Company.
 
(e)  “Cause” with respect to any Participant shall have the meaning set forth in
his or her Severance Agreement with the Company or, if none, shall mean (i) the
willful and continued failure by the Participant to substantially perform his or
her duties with the Company or its Affiliates (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Participant by the Company, which demand
specifically identifies the manner in which the Company believes that the
Participant has not substantially performed his or her duties or (ii) the
willful engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company or its Affiliates, monetarily or
otherwise.  For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Participant’s part shall be deemed “willful” unless done,
or omitted to be done, by the Participant not in good faith and without
reasonable belief that the Participant’s act, or failure to act, was in the best
interest of the Company.
 
(f)  “Change in Control” shall mean if the event set forth in any one of the
following clauses shall have occurred: (i) any Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates) representing 30% or more
of the combined voting power of the Company’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any other corporation immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of (A) any parent of the Company or the
entity 
                  
 
 
 

--------------------------------------------------------------------------------

 
 
surviving such merger or consolidation or (B) if there is no such parent, of the
Company or such surviving entity; (ii) the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; (iii) there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation or other entity, other than a merger or consolidation
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of (A)
any parent of the Company or the entity surviving such merger or consolidation
or (B) if there is no such parent, of the Company or such surviving entity; or
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of (a) any parent of the Company or of the entity to which such
assets are sold or disposed or (b) if there is no such parent, of the Company or
such entity.  Notwithstanding the foregoing provisions of this definition, a
“Change in Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.
 
(g)  “Closing Date” shall mean the date of the occurrence of a Change in
Control.
 
(h)  “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(i)  “Committee” shall mean the Executive Compensation Committee of the Board or
any person or persons appointed by the Board to administer the Plan (which may
include one or more Company employees).
 
(j)  “Company” shall mean The Bureau of National Affairs, Inc. and any successor
thereto.
 
(k)  “Disability” shall mean a mental or physical condition that qualifies a
Participant for benefits under the Company’s long-term disability plan.
 
(l)  “Effective Date” shall mean August 24, 2011.
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
(m)  “Good Reason” with respect to any Participant shall mean, following a
Change in Control, (i) the assignment to the Participant of any duties
materially inconsistent with the Participant’s status as a management employee
of the Company or an Affiliate or a substantial adverse alteration in the nature
or status of the Participant’s responsibilities from those in effect immediately
prior to the Change in Control, other than any such alteration primarily
attributable to the fact that the Company may no longer be a public company;
(ii) a material reduction by the Company in the Participant’s annual base salary
as in effect on the Effective Date or as the same may be increased from time to
time; or (iii) the relocation of the Participant’s principal place of employment
to a location more than 30 miles from the Participant’s principal place of
employment immediately prior to the Change in Control or the Company or an
Affiliate requiring the Participant to be based anywhere other than such
principal place of employment (or permitted relocation thereof) except for
required travel on the business to an extent substantially consistent with the
Participant’s business travel obligations as in effect on the Effective
Date.  The Participant’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder; provided that the Participant provides the Company with a
written notice of termination within ninety (90) days following the occurrence
of the event constituting Good Reason.
 
(n)  “Participant” shall mean each Tier I Participant, Tier II Participant and
Tier III Participant.
 
(o)  “Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
 
(p)  “Program” shall mean this The Bureau of National Affairs, Inc. 2011
Retention Program, as set forth herein and as it may be amended from time to
time.
 
(q)  “Retention Payment” shall mean, with respect to each Tier I Participant,
75% of his or her Base Salary, with respect to each Tier II Participant, 50% of
his or her Base Salary and, with respect to each Tier III Participant, 25% of
his or her Base Salary.
 
(r)  “Tier I Participant” shall mean each person identified as such on Schedule
A hereto.
 
(s)  “Tier II Participant” shall mean each person identified as such on Schedule
A hereto.
 
(t)  “Tier III Participant” shall mean each person identified as such on
Schedule A hereto.
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
3.  Administration.  The Program shall be administered by the Committee.  The
Committee shall have the authority to interpret the Program and to make all
determinations that it deems necessary or desirable for the administration of
the Program, including without limitation the determination of whether a
Participant’s employment has been terminated for Cause.  Notwithstanding the
foregoing provisions of this Section 3, the Committee may delegate some or all
of its authority under the Program to any one or more officers of the Company
designated by the Committee from time to time.  The determinations of the
Committee and its delegates, if any, with respect to the Program shall be
binding on all parties.
 
4.  Retention Payment.  The Company shall pay each Participant the applicable
Retention Payment as follows:
 
(a)  If a Change in Control occurs before the second anniversary of the
Effective Date, one half of the Retention Payment shall be paid not more than
thirty (30) days after the Closing Date provided that the Participant remains
continuously employed by the Company or an Affiliate through the payment date,
and, provided the Participant remains continuously employed by the Company or an
Affiliate for six (6) months following the Closing Date, the remainder of the
Retention Payment shall be paid (without interest) as soon as practicable (and
in any event within thirty (30) days) thereafter.
 
(b)  If a Change in Control does not occur before the second anniversary of the
Effective Date, the Retention Payment shall be paid in full not more than thirty
(30) days after the second anniversary of the Effective Date provided that the
Participant remains continuously employed by the Company or an Affiliate through
the second anniversary of the Effective Date.
 
(c)  Any portion of the Retention Payment that does not become payable in
accordance with Sections 4(a) and 4(b) shall be forfeited, provided that, if a
Participant’s employment with the Company and its Affiliates is terminated by
the Company or an Affiliate without Cause, by the Participant with Good Reason
or by reason of death or Disability, such Participant (or his or her estate, as
the case may be) shall be entitled to receive his or her Retention Payment
following the effective date of such termination of employment, subject to
Section 4(d) below.
 
(d)  Subject to the provisions of Section 16 hereof, the Retention Payment to be
provided pursuant to Section 4(c) hereof shall be provided only if the
Participant shall have executed a general release of claims substantially in the
form set forth in Exhibit A hereto and the release of claims shall have become
irrevocable not later than thirty (30) days following the Participant’s
effective date of termination of employment, and the Retention Payment shall be
paid thirty (30) days following the Participant’s effective date of termination
of employment; provided, however, that if certain group termination provisions
of the Age Discrimination in Employment Act and Older Workers' Benefit
Protection Act apply, the release of claims shall become irrevocable not later
than sixty (60) days following the Participant’s effective date of termination
of employment and the
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
Retention Payment shall be paid sixty (60) days following the Participant’s
effective date of termination of employment.
 
5.  Parachute Tax Limitation.  Notwithstanding any other provisions of this
Program and except as otherwise provided in an individual agreement between a
Participant and the Company, in the event that any payment or benefit received
or to be received by a Participant, whether under this Program or otherwise (all
such payments and benefits being hereinafter referred to as the “Total
Payments”) would not be deductible (in whole or part), by the Company, an
Affiliate or Person making such payment or providing such benefit as a result of
Section 280G of the Code, then the payments pursuant to Section 4 hereof shall
be reduced  to the extent necessary to make such portion of the Total Payments
deductible.  For purposes of this limitation, (i) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code and (ii) the value of any noncash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Company in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.
 
6.  Withholding.  The Company and its Affiliates shall be entitled to withhold
from amounts to be paid to any Participant hereunder any standard Company or
Affiliate deductions and any federal, state or local withholding or other taxes
or charges which they are from time to time required to withhold.
 
7.  Amendment and Termination.  The Program may be amended by the Committee at
any time for any reason, provided that no amendment shall adversely affect a
Participant’s right to his or her Retention Payment without his or her
consent.  The Program shall terminate when no Retention Payments remain
outstanding under the Program.
 
8.  Assignment or Transfer.  Except as otherwise provided herein or by law, no
right or interest of any Participant under the Program shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner.  No attempted assignment or transfer
thereof shall be effective, and no right or interest of any Participant under
the Program shall be liable for, or subject to, any obligation or liability of
such Participant.
 
9.  Waiver of Breach.  Except as otherwise expressly provided herein, the
failure of the Company, an Affiliate or the Participant at any time to require
performance by the other of any provision hereof shall in no way affect any of
their respective rights thereafter to enforce the same, nor shall the waiver by
the Company, Affiliate or the Participant of any breach of any provision hereof
be taken or held to be a waiver of any succeeding breach of any provision or as
a waiver of the provision itself.
 
10.  No Right of Employment.  Neither the establishment of the Program, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment
 
5
 
 
 

--------------------------------------------------------------------------------

 
 
of any benefits, hereunder shall be construed as giving any Participant, or any
person whomsoever, the right to be retained in the service of the Company or its
Affiliates, and all Participants shall remain subject to discharge to the same
extent as if the Program had never been adopted.
 
11.  Severability.  If any provision of the Program shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Program shall be construed and enforced as if such
provision had not been included.
 
12.  Other Plans.  Amounts payable under the Program shall not be treated as
compensation for purposes of computing or determining any benefit under any
pension, savings, severance, bonus/incentive, insurance, or other employee
compensation or benefit plan of the Company or its Affiliates.
 
13.  Successors.  The Program shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties, including each
Participant, present and future, and any successor to the Company.
 
14.  Funding Status.  The Program shall be unfunded.  No Participant shall have
a right to, or any interest in, any assets of the Company which may be applied
by the Company to the payment of benefits or other rights under the Program.
 
15.  Headings.  The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Program, and shall not be
employed in the construction of the Program.
 
16.  Section 409A.  The intent of the Company is that payments and benefits
under the Program comply with Section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Program shall be
interpreted and be administered to be in compliance therewith.  It is intended
that payments made under this Program on or before the 15th day of the third
month following the end of the Participant’s first taxable year in which the
right to the payment is no longer subject to a substantial risk of forfeiture
shall be exempt from compliance with Section 409A of the Code pursuant to the
exception for short-term deferrals set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations.  Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, a Participant shall not be
considered to have terminated employment or service with the Company or its
Affiliates for purposes of the Program and no payment shall be due to the
Participant under the Program until the Participant would be considered to have
incurred a “separation from service” from the Company or its Affiliates within
the meaning of Section 409A of the Code.  Any payments described in the Program
that are due within the “short-term deferral period” as defined in Section 409A
of the Code shall not be treated as subject to Section 409A of the Code unless
applicable law requires otherwise.  Notwithstanding anything to the contrary in
the Program, to the extent that any Awards are payable upon a separation from
service and such payment would result in the imposition on any individual of
additional income tax
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
under Section 409A of the Code, the settlement and payment of such awards shall
instead be made on the first business day after the date that is six months
following such separation from service (or death, if earlier) and shall be
increased by an amount equal to interest on such payments for the six-month (or
shorter) period such payments are delayed at a rate equal to the 120-month
rolling average yield to maturity of the index called the “Merrill Lynch U.S.
Corporates, A Rated, 15+ Years Index” as of December 31 of the year preceding
the year in which the Participant incurs a “separation from service.”
 
17.  Governing Law.  The Program shall be construed and enforced according to
the laws of the State of Virginia without regard to its principles of conflicts
of laws, to the extent not preempted by federal law, which shall otherwise
control.
 
7


 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
RELEASE AGREEMENT
 
 
1.  
EXECUTIVE’S GENERAL RELEASE AND WAIVER.

 
(a)  
In consideration of the payment provided pursuant to Section 4(c) of the 2011
Retention Program (to which this Release is attached), the Participant hereby
forever releases and discharges the Company and its parents, Affiliates,
successors and assigns, as well as each of its past and present officers,
directors, employees, agents, attorneys and shareholders (collectively, the
“Released Parties”), from any and all claims, charges, complaints, liens,
demands, causes of action, obligations, damages and liabilities, known or
unknown, suspected or unsuspected, that the Participant had, now has or may
hereafter claim to have against the Released Parties arising out of or relating
in any way to the Participant’s employment with, and termination of employment
with, the Company or otherwise relating to any of the Released Parties from the
beginning of time to the date of the Participant’s signature below (the
“Release”).

 
(b)  
This Release specifically extends to, without limitation, any and all claims or
causes of action for wrongful termination, breach of an express or implied
contract, agreement or arrangement, breach of the covenant of good faith and
fair dealing, breach of fiduciary duty, fraud, misrepresentation, defamation,
slander, infliction of emotional distress, disability, loss of future earnings,
and any claims under any applicable state, federal or local statutes, ordinances
and regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Equal Pay Act of 1963, as amended, the Fair Labor Standards Act, as
amended, the Americans with Disabilities Act of 1990, as amended, the
Rehabilitation Act of 1973, as amended, the Age Discrimination in Employment
Act, as amended (“ADEA”), as amended, the Older Workers Benefit Protection Act,
as amended, the Employee Retirement Income Security Act of 1974, as amended, the
Worker Adjustment and Retraining Notification Act, as amended, Section 806 of
the Sarbanes-Oxley Act, and the Family and Medical Leave Act, as amended, Titles
2.2, 40.1, 51.1, 51.5, 60.2, and 65.2 of the Annotated Code of Virginia, 1950,
as amended, the Virginia Human Rights Act, and applicable regulations; provided,
however, that this Release does not waive, release or otherwise discharge any
claim or cause of action that cannot legally be waived, including, but not
limited to, any claim for unpaid wages, workers’ compensation benefits,
unemployment benefits and any claims for indemnification under applicable law,
any applicable Company insurance policy and/or the Company’s articles of
incorporation and by-laws.

 
(c)  
For the purpose of implementing a full and complete release, the Participant
understands and agrees that this Release is intended to include

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
  
all claims, if any, which the Participant may have and which the Participant
does not now know or suspect to exist in his favor against the Released Parties
and this Release extinguishes those claims.  Accordingly, the Participant
expressly waives all rights afforded by any statute or regulation in any
applicable jurisdiction limiting or restricting the waiver of unknown claims.

 
2.  
ADEA WAIVER.  The Participant understands that he is waiving his rights under
the ADEA and thus:

 
(a)  
The Participant has been informed and understands and agrees that he has had at
least [twenty-one (21)/in the event of a “group termination,” forty-five (45)]
calendar days after receipt of this Release to consider whether to sign it.

 
(b)  
The Participant has been informed and understands and agrees that he may revoke
this Release at any time during the seven (7) calendar days after this Release
is signed and returned to the Company.  The Participant acknowledges and agrees
that if he wishes to revoke this Release, he must do so in writing, and that
such revocation must be signed by the Participant and received by the Company
pursuant to Section 11 of the Change in Control Severance Agreement, no later
than the seventh (7th) day after the Participant has signed and returned the
Release.  The Participant acknowledges and agrees that, in the event the
Participant revokes the Release, he shall have no right to receive the payment
provided in Section 4(a) of the Change in Control Severance Agreement.

 
(c)  
The Participant acknowledges and agrees that prior to signing this Release, he
read and understood each and every provision of this Release.

 
(d)  
The Participant acknowledges and agrees that he is hereby advised in this
writing to consult with an attorney of his choice concerning the legal
consequences of this Release, and the Participant hereby acknowledges that prior
to signing this Release, he had the opportunity to consult with an attorney of
his choosing regarding the effect of each and every provision of this Release.

 
(e)  
The Participant acknowledges and agrees that he knowingly and voluntarily
entered into this Release with complete understanding of all relevant facts, and
that he was neither fraudulently induced nor coerced to enter into this Release.

 
(f)  
The Participant understands that he is not waiving, releasing or otherwise
discharging any claims under the ADEA that may arise after the date he signs
this Release.

 
(g)  
[In the event of a “group termination”:  The Participant acknowledges that he
received the attached additional disclosures relating to a group termination
program, as specified by the OWBPA.]

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.  
NO CLAIMS.  As part of this Release, the Participant agrees and covenants not to
file, initiate, or join any lawsuit (either individually, with others, or as
part of a class), in any forum, pleading, raising, or asserting any claims
barred or released by this Release, or to accept any relief in connection with
any such suit.  This Release shall also not prevent the Participant from filing
a charge with the Equal Employment Opportunity Commission (or similar state or
local agency) or participating in any investigation conducted by the Equal
Employment Opportunity Commission (or similar state or local agency); provided,
however, that Participant acknowledges and agrees that any claims by the
Participant for personal relief in connection with such a charge or
investigation (such as reinstatement or monetary damages) would be and hereby
are barred.

 
4.  
NO ADMISSION. Neither this Release nor the benefits or consideration is to be
construed as an admission on the part of the Released Parties of any wrongdoing
or liability, nor to be admissible as evidence in any proceeding, other than for
enforcement of the provisions of this Release.

 
5.  
JOINT DRAFTING. This Release is deemed to have been drafted jointly by the
Parties.  Any uncertainty or ambiguity shall not be construed for or against any
party based on attribution of drafting to any party.

 
6.  
WAIVER.  No waiver of any breach of any term or provision of the Change in
Control Severance Agreement shall be construed to be, nor shall be, a waiver of
any other breach of this Release.  No waiver shall be binding unless in writing
and signed by the party waiving the breach.

 
7.  
GOVERNING LAW. This Release shall be governed and construed under the laws of
the State of Virginia, without regard to its conflict of laws rules.

 
8.  
HEADINGS.  The headings herein are for convenience and reference only, and in no
way define, limit, extend or describe the scope of this Release or the intent of
any provisions hereof.

 
9.  
SUCCESSORS AND ASSIGNS. This Release shall inure to the benefit of and be
binding upon the heirs, representatives, successors and assigns of each of the
parties to it.

 
I have signed this Release voluntarily and knowingly.






Dated:  ________________________               ________________________________
(“Participant”)



 
 

--------------------------------------------------------------------------------

 
